     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 1 of 54




               UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF FLORIDA,
                   GAINESVILLE DIVISION
ANTHONÉ T. GERENIS,                                        Case No.:
Plaintiff,
v.
THE COLLIER COMPANIES, INC.
A Florida Corporation,
Defendant.
__________________________________/
     PLAINTIFF ANTHONÉ T. GERENIS' COMPLAINT AND
                DEMAND FOR JURY TRIAL
     Plaintiff, Anthoné T. Gerenis, by and through his undersigned

counsel, files this, his complaint and demand for jury trial against

Defendant,   The    Collier   Companies,    Inc.   a   Florida   corporation

(hereinafter, "Defendant"), an employer as defined in the state of Florida,

and states as follows in support thereof:

                      NATURE OF THE ACTION
1. This is a proceeding for damages and injunctive relief to redress the

deprivation of rights secured to Plaintiff regarding his gender by the Civil

Rights Act of 1964 42 U.S.C. 2000e et seq well as with regard to his

gender per the Florida Civil Rights Act F.S. 760.10.



                                     1
      Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 2 of 54




                                    PARTIES

2. Anthoné T. Gerenis is an African American man currently residing in

Alachua County, Florida. He is a citizen of the United States and a

resident of the state of Florida. Plaintiff is a person entitled to protection

pursuant to the provisions of the Civil Rights Act of 1964, 42 U.S.C. 2000e

et seq.

3. During all relevant times, Plaintiff was an employee of Defendant.

4. Defendant is a corporation that operates a residential and dormitory

leasing corporation located in Alachua County, Florida.

5. At all times relevant to the allegations in this Complaint, Defendant

operated from that facility in Gainesville, Florida.

6. At all relevant times, Defendant employed more than 15 people.

                             JURISDICTION
7. This Court has jurisdiction over this matter under 28 U.S.C. § 1331 as

this matter involves a federal question based upon 29 U.S.C. §§ 621 et

seq. This Honorable Court has jurisdiction over this matter as this case

arises under the equal protection clause of the Fourteenth Amendment

to the United States Constitution and poses a question of federal law.

                                      2
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 3 of 54




8. The Gainesville District Court is the proper venue for this action under

28 U.S.C. §1391 (b)(l) and (b)(2) because this is the District and Division

in which a substantial part of the events or omissions giving rise to the

claims occurred.

                                 VENUE
9. The unlawful employment practices alleged below were within the

state of Florida in Gainesville. Accordingly, the venue lies in the United

States District Court for the Northern District of Florida, Gainesville

Division under 29 U.S.C. § 1391(b) and 28 U.S.C. § 1391(a).

        EXHAUSTION OF ADMINISTRATIVE REMEDIES

10. Plaintiff filed this action timely, as was his right, after receiving a

written notice of right to sue from the U.S. Equal Employment

Opportunity Commission, Tampa District office. A copy of said decision

is attached hereto and marked Exhibit "A." Said Exhibit "A" is

incorporated herein as though set forth in full. Plaintiff regrets said

EEOC has failed to effect voluntary compliance with the requirements of

the 42 U.S.C. ch. 126 § 12101 et seq. and The Civil Rights Act of 1964, as

amended, 42 U.S.C. § 20003 et seq. on the part of said Defendant.

                       STATEMENT OF FACTS
                                     3
      Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 4 of 54




                 Plaintiff's employment background

11.   On Wednesday, June 3, 2009, as a community college student, Mr.

Gerenis began employment with Paradigm Properties Management

Team, now The Collier Companies, as a Part-Time Leasing Professional

at Bivens Cove Apartments in Gainesville, FL, at $7.25/hour.

12. In or around March 2010, Mr. Gerenis was promoted to The Enclave

Apartments at Mr. Nathan Collier's recommendation, the owner based

on Mr. Gerenis' leasing performance, supervisor reviews and Defendant

owner's secret shop of Mr. Gerenis. Mr. Gerenis receives an hourly pay

raise and an increase in leasing bonuses as a result.

13. In December 2010, Mr. Gerenis was awarded the 2010 Office Team

Member of the Year for The Collier Companies. It was rewarded to the

top-performing employee over four quarters and was chosen out of 450

employees. Nominees are nominated by their supervisors based on

various factors, including performance, supervisor and peer review,

compliance with training and other metrics.

14.   In January 2011, Mr. Gerenis was promoted to Senior Leasing

Specialist and received an increase in hourly pay.




                                     4
      Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 5 of 54




15. In April 2011, after completing a Bachelor's Degree at the University

of Florida, Mr. Gerenis is promoted to Assistant Manager with an

increase in pay as a salaried full-time employee.

16. In December 2011, Mr. Gerenis is promoted from a salaried exempt

position working onsite at one of the properties to an hourly non-exempt

position working at the main office headquarters. This operations role

provided new access to headquarters, the executive team, all operations

departments like human resources, IT, accounting and marketing. This

role required extensive traveling to all the properties the company

owned, managed and operated.

17. In or around January through July 2012, Mr. Gerenis was first

introduced to Michael J. Still. Assigned by headquarters to report to Mr.

Still and assist all of his properties in Tallahassee, FL. Mr. Still managed

the most extensive portfolio of properties in the company and had the

most team members under his purview as a supervisor.

18.   In or around January through July 2012, Mr. Gerenis traveled

between the properties in Tallahassee and was made aware of complaints

involving sexual harassment and unfair treatment involving Mr. Still

and one of his managers working for him.


                                     5
      Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 6 of 54




19.   Mr. Gerenis relayed the information to headquarters and was

informed an investigation was underway.

20.   Aware that The Collier Companies was now investigating the

complaints made against Michael J. Still, Mr. Gerenis moved forward

with his work with the company.

21. Subsequently, Dianna Miner (President of The Collier Companies)

along with Mark Wilkie (Vice president of Operations) and after

consulting with other executive team members (Nathan Collier-Owner

and Chairman, James Andrew Hogshead-CEO, Jennifer Clince-

President of Operations and Elizabeth K. Guynn-HR Director) drove

from Gainesville, FL to Tallahassee, FL and came to an agreement with

Michael J. Still that resulted in his immediate separation from the

company.

22. In July 2012, after Michael J. Still was terminated, Mr. Gerenis

continued being promoted up the corporate office ranks based on his

performance and stats. Mr. Gerenis received a rate of pay increases along

the way as well.

23. In March 2014, Mr. Gerenis was promoted to a senior position with

a pay increase and more responsibility and management duties and a


                                     6
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 7 of 54




change from a non-exempt hourly employee back to a salaried exempt

employee.

24. In August 2014, Mr. Gerenis was promoted to Director of Sales and

Leasing. Rate of a pay increase to include $70,000 base pay, $20,000

bonus pay, $10,000 housing concession and other benefits, marking the

first time Mr. Gerenis' compensation package was valued at $100k.

25. In June 2015, Mr. Gerenis obtained an industry certification as a

Certified Apartment Manager.

26. In December 2016, Mr. Gerenis was nominated for and won the

Corporate Support Staff Person of the Year based on his work at The

Collier Companies. The North Central Florida Apartment Association

distributes this annual award. Their peers nominate nominees, and a

group of industry leaders selects the winner.

27. In May 2017, Mr. Gerenis notified The Collier Companies that he

was resigning.

28. In June 2017, Mr. Gerenis obtained another industry certification,

this time as a Certified Apartment Portfolio Supervisor.

29. On July 6, 2017, Mr. Gerenis relocated from Gainesville, FL to

Pittsburgh, PA.


                                    7
      Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 8 of 54




30. On July 28, 2017, five years after terminating Mr. Still for complaints

involving sexual harassment and misconduct, The Collier Companies

extends an employment offer to Mr. Still to return to the company in a

higher role than he was in before. As vice president of Operations,

ironically upon successful background completion. His base pay was

$130,000 with a $20,000 target bonus.

31. In April 2018, after working in Pittsburgh for a different company

for several months, Mr. Gerenis was approached by The Collier

Companies and asked to apply for and offered a Human Resources

position with a start date of June 18, 2018. Tenure was re-established

and given back June 3, 2009 hire date for seniority purposes.

                      STATEMENT OF CLAIMS

                  COUNT I: SEX DISCRIMINATION
32. In or around July 2018, Mr. Gerenis began to experience sexual

harassment while reporting to Mr. Still.

33.   Mr. Still would consistently use sexually charged language and

describe sexual situations while in their meetings, when running into

each other in the hallway, and most frequently when working late while

fewer people were in the building.


                                     8
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 9 of 54




34. In meetings, Mr. Still would ask Mr. Gerenis about personal and

descriptive details regarding his sex life and inquire whether he is having

enough sex. Mr. Still would describe his sexual desires and his need to

have sex with younger men. He would constantly talk about being called

a "daddy" and finding other men that would like to call him that. Mr.

Still would make sexually charged comments about Mr. Gerenis' genitals

and frequently inquire about whom in the company was "playing on our

team" and would be down to have some fun.

35. In or around August 2018, the sexually charged language and verbal

harassment escalated into physical touching against Mr. Gerenis' will.

36. During this month, Mr. Still engaged frequently in touching Mr.

Gerenis' inner thigh, shoulder and lower back, as well as displays of

sexual advances in the form of a physical erection.

37. In or around August 2018, Mr. Still insisted that Mr. Gerenis leave

the office in the middle of the workday to ride with him in his car for a

quick errand and then, upon returning to the office parking lot, started

feeling up, Mr. Gerenis' inner thigh and grabbed his genitals with his

right hand.




                                     9
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 10 of 54




38. Mr. Gerenis froze, and then when he attempted to exit the vehicle,

Mr. Still quickly locked the door and asked if everything we were okay.

After manually unlocking the door, Mr. Gerenis promptly exited the car

and entered The Collier Companies offices through the side door with

keypad entry.

39. In or around late August 2018, after the incident in Mr. Still's vehicle

Mr. Gerenis was surprised with an invitation to attend the first football

game of the season in the Executive company box at the stadium.

40. Mr. Gerenis attended the game and was surprised to see Mr. Still in

attendance.

41. Mr. Still made it clear to Mr. Gerenis that he was the reason he was

invited, and he should be grateful to Mr. Still. Mr. Still's behavior at the

football game was inappropriate and sexually charged.

42. Mr. Still invited himself to go along with Mr. Gerenis, Mr. Gerenis'

partner and approximately four or more of Mr. Gerenis' friends to Ginnie

Springs to go tubing down the river.

43. In or around early September 2018, Mr. Gerenis was in Mr. Still's

office seeking approval for his trainings to be given company-wide.




                                     10
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 11 of 54




44. Ms. Guynn informed Mr. Gerenis that his work required approval by

Mr. Still. At one point, as it frequently did, the conversation turned

sexual.

45. Mr. Still began telling Mr. Gerenis about his sexual conquests with

men in their 20's and demanded to know who else in the company was

gay.

46. At this point, Mr. Gerenis was sitting close to the edge of his desk so

he can see Mr. Still's computer screen for training materials. Mr. Still

rolled his computer chair back and spread his legs to reveal he was

sexually excited.

47. Mr. Still would sometimes like to show his erection or graze Mr.

Gerenis with his crotch while in passing. He again asked whom he could

sleep with in the company, caress Mr. Gerenis' thigh, moved up to his

crotch, and grabbed it.

48. Mr. Gerenis said no, asked him to stop and told him he did not feel

comfortable revealing that information to Mr. Still.

49. Mr. Still then proceeded to inquire about Adrian Rodriguez, Mr.

Gerenis' former subordinate when he was Director of Sales and Leasing.

50.    Mr. Still asked Mr. Gerenis if Mr. Rodriguez would find him


                                      11
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 12 of 54




"attractive as a daddy." Mr. Gerenis informed Mr. Still that Mr.

Rodriguez was not gay and could not provide information on who was and

wasn't gay.

51. Mr. Still grew increasingly more aggressive and still had his hand on

Mr. Gerenis' genitals. Mr. Still then proceeded to unbutton Mr. Gerenis'

pants and insert his right hand into Mr. Gerenis' pants and proceed with

physically manipulating Mr. Gerenis' genitals and anus.

52. Mr. Gerenis sat there, afraid, and unsure of how to react. Upon

completion, Mr. Gerenis didn't say anything and tried to get up and leave.

53. Mr. Still quickly made it to the door and proceeded to block his exit.

Mr. Still's office only has one entry/exit, and with him physically blocking

the entrance, Mr. Gerenis was trapped.

54. Mr. Still was still physically aroused, and Mr. Gerenis could see the

imprint of his erection. Mr. Still placed his hands-on Mr. Gerenis'

shoulders and, in a threatening voice, asked if Mr. Gerenis had anything

he wanted to say.

55. Mr. Gerenis responded that he wasn't lying about knowing who was

and wasn't gay but that he would ask around and figure it out and get

back to him.


                                     12
        Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 13 of 54




56. Mr. Gerenis reiterated to Mr. Still that he would speak further with

Mr. Rodriguez to see if there is any chance there. Mr. Still released his

hands from Mr. Gerenis' body and positioned himself away from the door

allowing Mr. Gerenis to leave.

57. On September 20, 2018, Mr. Still was walking past Mr. Gerenis'

office, stopped and insisted that Mr. Gerenis go for a drink with him. Mr.

Gerenis refused as it was after hours, and he had plans at home.

58. Mr. Still insisted that it was work-related, and that Mr. Kyle Eaton

would be in attendance as well. Mr. Gerenis attempted to decline again,

but Mr. Still emphasized that he would pick Mr. Gerenis up from home

in 30 minutes.

59. Mr. Still knew where Mr. Gerenis lived as he lived in a company-

owned house provided for him. Mr. Still would later arrive at the home

and pick Mr. Gerenis up with Mr. Kyle Eaton already in the passenger

seat.

60. Mr. Still requested that Mr. Gerenis sit up front, but Mr. Gerenis

declined and asked to sit in the back to create distance away from Mr.

Still. Mr. Eaton kept the front seat instead.




                                       13
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 14 of 54




61. Throughout the night, Mr. Still touched Mr. Gerenis against his will,

groped and manipulated his genitals, showed his erect penis through his

pants.

62. Mr. Still forced Mr. Gerenis to drink alcoholic beverages against his

will. Mr. Still instructed Mr. Eaton to put the meal and some drinks on

the company credit card, and Mr. Still would be the one to approve it

when the report came across his desk.

63. Additionally, Mr. Still opened a separate tab on his personal credit

card and instructed the waiter to keep filling up Mr. Gerenis' wine glass

without Mr. Gerenis asking for more.

64. Afterwards, Mr. Still insisted on taking Mr. Gerenis and Mr. Eaton

out for ice cream at Karma Cream on University Avenue. Mr. Still then

proceeded to tell Mr. Gerenis that it was apparent he was riddled with

anxiety and that Mr. Gerenis needed to relax.

65. Mr. Still told Mr. Gerenis that he needed to take the medicine the

doctors prescribed him and that it was apparent Mr. Gerenis was not

himself and wasn't in the best mental state. Mr. Still made these

comments with Mr. Kyle Eaton in attendance.




                                    14
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 15 of 54




66. After asking multiple times to be taken home, Mr. Still took Mr.

Gerenis home first and Mr. Eaton afterward. Mr. Eaton was in

attendance for the entirety of the evening.

67. In December 2018, Mr. Gerenis discussed the issues he was having

with the house the company provided for him to live in at 2227 NW 9th

Place, Gainesville, FL, with Mr. Still as he was the head of operations for

the company.

68. Mr. Gerenis informed him that he discovered an extreme mold issue

at the house that needed rectifying. Mr. Still responded that it could all

be remedied rather quickly if Mr. Gerenis were to "make it worth my

time."

69. Mr. Gerenis uncomfortably laughed and again reiterated that he

needed his assistance in removing the mold. Mr. Still responded that he

would get to it.

70. Mr. Gerenis pressed once more and asked Mr. Still when he planned

on fixing the mold issue. Mr. Still grabbed his crotch and winked at Mr.

Gerenis, and responded, "Is it worth my time yet?" to which Mr. Gerenis

did not respond.




                                    15
      Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 16 of 54




71. In December 2018, Mr. Gerenis went back to follow up with Mr. Still

about the issues with mold in the house. Mr. Still proceeds to ignore Mr.

Gerenis' requests for an update and proceeded to talk about Mr. Gerenis'

training programs.

72.   Mr. Still had recently taken away some of Mr. Gerenis' job

responsibilities and given them to his colleague Kristen Koon. Mr.

Gerenis attempted to inquire about an update on the mold situation, and

Mr. Still refused to give an update.

73.   Mr. Gerenis reminded Mr. Still that company supervisors, the

majority of the executive team, and the owner himself were non-

compliant with sexual harassment training.

74. Mr. Still scoffed at Mr. Gerenis and stated that it didn't apply to

them. Mr. Gerenis then moved on to his last item on his agenda, which

was approved for Mr. Adrian Rodriguez and Mr. Malcom Lindor to attend

the Conference of Champions, an annual conference put on by the Human

Resources department.

75. Mr. Still immediately approved Mr. Lindor and then switched the

conversation and started to grill Mr. Gerenis on Mr. Lindor as he was

aware that Mr. Lindor and Mr. Gerenis had worked together in the past.


                                       16
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 17 of 54




76. Mr. Still then badgered Mr. Gerenis on whether or not Mr. Lindor

would find him attractive. Mr. Gerenis informed him that he did not

know and attempted to switch the conversation back to getting approval

for Adrian Rodriguez.

77. Mr. Still then asked if Mr. Rodriguez was "gay yet," and Mr. Gerenis

proceeded to answer no. Mr. Still replied, "oh well, if he isn't playing for

my team, then he's of no use to me."

78. After that comment, Mr. Gerenis quickly responded that he would

notify Mr. Rodriguez that he was not approved, and Mr. Gerenis stopped

asking about the mold in his house and proceeded to leave.

79. In or around February 2019, Mr. Gerenis was feeling ill and worried

that the mold is spreading and decided to get a professional opinion to

see if it would help convince Mr. Still to rectify the mold issues.

80. Dan with Best Restoration services met with Mr. Gerenis during his

lunch break at noon on February 26, 2019.

81. Upon arriving at the house, Dan commented that he had been to the

house before and is familiar with the place. Dan proceeded to inform Mr.

Gerenis that Best Restoration had already been out to the house and

already notified the company of the mold and the remediation needed.


                                     17
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 18 of 54




82. Mr. Gerenis asked Dan if he would be willing to give Mr. Gerenis

another estimate as he was unaware that they had been out there before

Mr. Gerenis moved in. Dan inspected the house again, showed Mr.

Gerenis all the mold growth and areas of concern and e-mailed Mr.

Gerenis an estimate that he could take to Mr. Still.

83. After Dan left the house, Mr. Gerenis proceeded to call Mr. Still on

his cell phone. Mr. Kyle Eaton was with Mr. Still and privy to their

conversation.

84. On the call, Mr. Gerenis informed Mr. Still that he was to receive an

estimate for the mold, and Mr. Still proceeded to instruct him to e-mail

Mr. Still and then hung up the phone.

85. Mr. Eaton would later reveal to Mr. Gerenis that Mr. Still hung up

the phone, laughed and said that he would not be fixing the mold issue.

When Mr. Eaton inquired why not, Mr. Still replied, "Because it's

Anthoné and who cares." Mr. Gerenis would later receive the estimates

totaling approximately $5,000 for repair.

86. In or around early March 2019, Mr. Gerenis was contacted by Adrian

Rodriguez, who requested a meeting for March 4, 2019. Mr. Gerenis

agreed.


                                    18
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 19 of 54




87. On March 4, 2019, Mr. Rodriguez met with Mr. Gerenis in his office.

Mr. Rodriguez stated that he felt unfairly treated by Mr. Still and

believed it was because he was the only heterosexual male on the team

and wasn't flirting back or reciprocating Mr. Still's advances.

88. Mr. Rodriguez stated he'd noticed that Mr. Still showed affection and

outwardly flirting with one of his male subordinates. Mr. Gerenis let Mr.

Rodriguez know that he would take down his concerns and investigate

and get back to him.

89. On March 8, 2019, Mr. Gerenis reached back out to Dan with Best

Restoration to see if Mr. Still had approved the estimate, and Dan

responded that the company had decided not to move forward with

removing the mold. When Mr. Gerenis asked Dan why not, he replied

that he doesn't want to get in trouble with anyone at the company and

he's just trying to keep his contracts.

90. Mr. Gerenis hung up the phone with Best Restoration and went to

retrieve the signed leasing contract executed between Mr. Gerenis and

The Collier Companies. In the following days, Mr. Gerenis met with Mr.

Still to remind him that his signed leasing contract stated that the

company is responsible for rectifying the issue.


                                     19
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 20 of 54




91. Mr. Still disagreed and stated that Mr. Gerenis "could make it worth

my time," followed up with, "I heard you and your partner like to have

sex, and you usually invite a third person into the bedroom." Mr. Gerenis

offered no response and then asked if he could have a $5,000 payroll loan

from the company.

92. This was not an unusual request as the company has done payroll

loans in the past for previous employees with circumstances that

required it. Mr. Gerenis proposed that the loan be paid back in ten

installments at $500 per paycheck for a total of ten pay periods.

93. Mr. Still refused Mr. Gerenis and replied that "I’m surprised you

haven’t invited me into your bedroom yet.”

94. When Mr. Gerenis tried to ask Elizabeth Guynn for assistance, she

declined and referred Mr. Gerenis to Mr. Still, stating that he had the

final authority.

95. On or around March 12, 2019, Mr. Gerenis was first notified about

sexual harassment involving Mr. Lindor from Mr. Lindor firsthand.

96. Mr. Lindor made statements about Mr. Still locking Mr. Lindor in

his car and caressing his thigh, Mr. Still pressing Mr. Lindor for




                                    20
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 21 of 54




information about other gay men in the company and Mr. Still wanting

to be Mr. Lindor’s “daddy.”

97. Mr. Lindor proceeded to tell Mr. Gerenis about concerns regarding a

subordinate onsite leasing specialist at Gainesville Place Apartments.

98. Mr. Lindor made a statement to Mr. Gerenis that he told Mr. Still

that these leasing specialists looked up to him as a gay man and that

after that, Mr. Lindor witnessed Mr. Still arrive unexpectedly at

Gainesville Place the next day to speak with this leasing specialist.

99. On or around March 15, 2019, Mr. Gerenis notified The Collier

Companies that his doctors with UF Health ordered an endoscopy and

colonoscopy and instructed Mr. Gerenis to obtain a sample of the mold in

the house he was living in.

100. Mr. Gerenis informed Mr. Still of his doctor’s requests, and Mr. Still

and the company responded by telling Mr. Gerenis that he needed to

move out of the house. Mr. Gerenis informed Mr. Still, and the team that

he was scheduled for his operations on Tuesday, March 19th, and they

retaliated against him by responding that he had to be out of the house

by that Sunday, March 24th.




                                    21
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 22 of 54




101. The company offered $99 for him to go and get a moving truck for

himself. Mr. Gerenis later had to hire friends to move him from the mold-

infested house to another apartment the company was providing.

83. The new lease was generated and was supposed to be from 3/23/19

through 7/31/19.

102. In or around April 2019, Mr. Lindor informed Mr. Gerenis that Mr.

Still continued to ask questions about Mr. Gerenis’ sex life and whether

or not he has been having a lot of sex lately.

103. Mr. Lindor continued about how Mr. Still was under the impression

that Mr. Gerenis wasn’t sick but hurt himself having sex and how again

he couldn’t believe Mr. Gerenis would refuse to have sex with him when

he is clearly having lots of sex with others.

104. On or around April 20, 2019, Mr. Gerenis went to his colleague in

Human Resources, Amber Dunaway, the HR Recruiter, as she had been

with the company 14 years and trained Mr. Gerenis. Mr. Gerenis

informed Ms. Dunaway of sexual harassment from Mr. Still.

105. On or around May 2, 2019, Mr. Gerenis went to Ms. Dunaway’s office

to elaborate on sexual harassment at the hands of Mr. Still, involving




                                     22
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 23 of 54




verbal sexual harassment, physical, sexual harassment and battery and

notified Ms. Dunaway of the harassment involving Mr. Lindor.

106. Mr. Gerenis notified Ms. Dunaway that he had informed his partner

of the harassment experienced caused by Mr. Still.

107.    On or around May 10, 2019, Mr. Gerenis was again in Ms.

Dunaway’s office explaining situations of sexual harassment and sexual

misconduct involving Mr. Still, Mr. Gerenis and Mr. Lindor.

108. In this conversation, Mr. Gerenis notified Ms. Dunaway of the

conversation between Mr. Gerenis and Mr. Still, where Mr. Still asks if

Mr. Rodriguez is “gay yet” and stated, “oh well, if he isn’t playing for my

team, then he’s of no use to me.”

109. On or around May 15, 2019, Mr. Gerenis was in a closed-door

meeting with Mr. Lindor when Ms. Dunaway joined. All three discussed

the verbal and physical sexual harassment at the hands of Mr. Still,

involving both Mr. Gerenis and Mr. Lindor.

110.    In this conversation, Mr. Gerenis spoke about the incident in

September involving being locked in Mr. Still’s car and touched against

his will. Additionally, Mr. Gerenis talked about the incident in

September involving Mr. Still getting Mr. Gerenis inebriated using the


                                      23
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 24 of 54




company credit card and behaving inappropriately with verbal and

physical sexual harassment and battery.

111. Additionally, Ms. Dunaway was notified about behavior between

Mr. Still and the leasing specialist at Gainesville Place Apartments

against company norms given the power differential between Mr. Still

and the subordinate.

112.    On or around May 20, 2019, Mr. Gerenis was again in Ms.

Dunaway’s office explaining the severity of the situation and harassment

involving Mr. Still between Mr. Gerenis, Mr. Lindor, Mr. Rodriguez and

the concern regarding the leasing specialist at Gainesville Place

Apartments. Ms. Dunaway acknowledged that the harassment was

severe and did not trust the Human Resources Vice president or Chief

Operating Officer Jennifer Clince because they knew Mr. Still’s past and

protected him when confronted in earlier months.

113. Ms. Dunaway informed Mr. Gerenis that coming forward with this

information would result in the company harshly retaliating against him.

114. Ms. Dunaway told Mr. Gerenis of situations in the company’s past

where previous employees that have spoken up have been severely




                                      24
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 25 of 54




punished or terminated. Ms. Dunaway admitted that she was not sure

whom to trust and how to help Mr. Gerenis and the others.

115. Mr. Gerenis notified Ms. Dunaway that he would reach out to the

EEOC and file an official complaint as Human Resources at the company

failed and the executives were covering up and not able to be trusted. Ms.

Dunaway agreed and responded that she would also look into reaching

out to the EEOC and submitting her own request for assistance.

116. On or around the morning of May 30, 2019, Mr. Gerenis was again

in Ms. Dunaway’s office complaining of fear of retaliation for coming

forward about sexual harassment and misconduct and for initiating

contact with the EEOC. Mr. Gerenis informed Ms. Dunaway that he

began the EEOC complaint process.

117. On or around the afternoon of May 30, 2019, Ms. Elizabeth Guynn

and Michael J. Still threatened Mr. Gerenis in a closed-door meeting.

Both stated they had concerns about Mr. Gerenis being able to succeed

in his role in the company based on his “mental fitness” and anxiety.

118. Additionally, they threatened Mr. Gerenis’ employment, stating, “It

might be best for you to look at some other jobs available to you with

other companies” and “it sounds like it won’t work out here.’


                                    25
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 26 of 54




119. Mr. Still ended the meeting, saying that they should meet the next

day again at 3:30 pm to discuss things further. Mr. Gerenis left that

meeting fearful and immediately went to Ms. Dunaway’s office.

120.    Mr. Gerenis told Ms. Dunaway he felt attacked and verbally

assaulted, threatened in the meeting, and fearful of retaliation. Mr.

Gerenis notified Ms. Dunaway that he was leaving the office immediately

to go home and finish submitting his request to the EEOC. Mr. Gerenis

completed his EEOC initial complaint request.

121. On or around the morning of May 31, 2019, Mr. Gerenis is in Ms.

Dunaway’s office and notified her that he had completed the EEOC

complaint and received confirmation and an appointment with an EEOC

investigator. Ms. Dunaway responded that she had gotten as far as the

EEOC website but hadn’t submitted anything. Mr. Gerenis offered to

help and told Ms. Dunaway he could show her later when they weren’t

on company time.

122. Mr. Gerenis would later go on to be fired on 5/31/19 and kicked out

of the apartment against his will, and executed lease. His keys were

turned in on 6/19/19.




                                      26
        Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 27 of 54




123. On or around 3:20 pm on May 31, 2019, Mr. Gerenis and Mr. Still

walked to the office of Ms. Elizabeth Guynn and proceeded to close the

door.

124.     Ms. Guynn inquired about Mr. Gerenis's thoughts about the

conversation between Mr. Gerenis, Mr. Still, and Ms. Guynn.

125. Mr. Gerenis responded that he was very perturbed that Ms. Guynn

and Mr. Still would use Mr. Gerenis’ struggles with anxiety as an excuse

to call him mentally unstable.

126. Ms. Guynn responded that Mr. Gerenis has his perception, and Ms.

Guynn and Mr. Still have theirs. Ms. Guynn proceeded to say she

discussed at length with Mr. Still, and they believe that Mr. Gerenis had

a closed demeanor in the weekly company meeting, and they decided they

weren’t going to move forward with his employment, and they were going

to make a change today.

127. Ms. Guynn stated that she and Mr. Still wished Mr. Gerenis well,

and they wished it had been a different situation. Ms. Guynn proceeded

to discuss a separation agreement that was effective the day of

termination, May 31, 2019. Ms. Guynn and Mr. Still offered Mr. Gerenis

$4038.31. and said they would allow Mr. Gerenis to have his housing


                                       27
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 28 of 54




concession through June 30th, 2019 and then to start paying rent at

market rate as of July 1, 2019.

128.      They offered an additional month for benefits, doctors’

appointments, or prescriptions. This was in return for the signed

separation agreement.

129. Ms. Guynn and Mr. Still then asked Mr. Gerenis if he had any

questions. Mr. Gerenis responded by asking when the agreement needed

to be signed. To which they replied that Mr. Gerenis could sign at his

discretion.

130. Mr. Gerenis then asked Ms. Guynn and Mr. Still to clarify their

reasoning for terminating him.

131.     Ms. Guynn and Mr. Still responded they decided yesterday

afternoon that they would terminate Mr. Gerenis, and they just needed

to get approval from their supervisors.

134.    Mr. Still winked at Mr. Gerenis, and Mr. Gerenis took the

separation agreement and placed it in his jacket pocket.

135. Ms. Guynn and Mr. Still then escorted Mr. Gerenis back to his office,

passing Ms. Cari Nipper along the way. Mr. Gerenis said goodbye to Ms.

Nipper and continued being escorted away.


                                      28
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 29 of 54




137. Ms. Guynn and Mr. Still then requested Mr. Gerenis start collecting

his things and then escorted him out of the building.

138. Mr. Gerenis repeatedly asked Mr. Still not to touch his personal

belongings and that Mr. Gerenis would remove them on his own. When

Mr. Still was dropping off the last box of Mr. Gerenis’ belongings, Mr.

Still attempted to hug Mr. Gerenis.

139. Mr. Gerenis backed away from Mr. Still and asked him to leave him

alone.

140. Mr. Still replied that Mr. Gerenis should have kept his mouth shut.

141. Mr. Still winked at Mr. Gerenis, turned and walked away and told

Mr. Gerenis good fucking luck. Mr. Gerenis left the premises.

143. On or around June 12, 2019, Ms. Dunaway sent the following e-mail

to CEO Andrew Hogshead with the subject line ((PRIVATE URGENT)):

I wanted to reach out to you to plan a meeting to discuss some high

priority issues I have witnessed and/or been informed of. PLD

           Hello Andy, I am requesting a private meeting to
           discuss with you some very important matters. I
           have briefly spoken to Jenn Clince twice back on
           May 22nd and 24th. I have not gone to Betsy as she
           is sort of the issue and involved. I do not feel safe
           speaking with anyone else as I feel everyone is
           looking out for themselves or their “friends”. All
           that I have to tell you without a doubt has filled

                                    29
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 30 of 54




           me with anxiety, I have been confused on what to
           do and honestly fear retaliation as I also live in one
           of NSC personal homes. In the past when I have
           come forward with any issues within the company
           and/or about a direct supervisor, I have always
           either also written up as well and I was even asked
           to leave a position to keep a job and relocate to
           Tampa. But, with recent turn of events, I need to
           let someone know everything I know. I even ask
           that Jenn Clince not hear of everything I have to
           say to you until you have heard it all from me
           yourself, as I feel she also favors one of the
           individuals and a couple other reasons…

           I prefer to meet with you outside of the office to
           secure my identity. I would also like to see a copy
           of my personal TM file. I ask this because I have
           heard a couple of rumors that when things “start
           to go down” it has been told to me that some
           documents have been fabricated in files. So I want
           to know what there is on me before I come forward,
           so nothing different “pops up”.

           Breakdown of what I need to speak with you about:
           Sexual Harassment involving Mike Still
           Fear of retaliation for my job since Anthoné has
           been termed
           I feel I have not been equally paid in my position
           (equal pay act)
           Gender discrimination in recruiting told by Angela
           and Betsy to look for a “male” when looking to fill
           the Pam, PM position


144. After this the CEO Andrew Hogshead responded to Ms. Duanway

with the following response:


                                     30
    Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 31 of 54




          1. first item is being addressed. Out of a need to
          protect your confidentiality, this will move slowly
          at first. I will advise when the process is complete
          2. Need to meet with Anthone off-site. Can you
          facilitate? Jenn, Betsy and Rachel will need to
          meet with you; then Jenn and Rachel will meet
          with Anthone, Rachel because she has a good
          relationship w/ Anthone (true?)


145. To which Ms. Dunaway responded via e-mail to Mr. Hogshead:

          Hello Andy,

          … at 4:30 today I was called into Betsys office and
          Jenn was there with Racheal. I stood there and
          immediately felt intimidated. Basically the jist of
          things was that they said that you brought many
          things to their attention and they needed to hear
          it from me what was what. I stated to them that
          well I was told some things would be confidential
          and some things I would need to address and so I
          asked to know which things they wanted to know
          about and I don't remember exactly what was said
          on their part but it was along the lines of some
          serious things and they wanted to hear what I had
          to say so I even at one point asked that you be
          present and that wasn't offered.
          #2- I did tell them I believe everything i told you
          about the sexual assault and other past issues
          with ect. It wasn't verbatim of course and even
          they said that some things the way you said them
          was different the way I said them but I feel the
          major topics did get across and they can move
          forward with their investigations on the subjects.
          They said that I would need to speak with someone
          in HR even if it isn't Betsy, it could be Racheal and


                                   31
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 32 of 54




             I am okay with Racheal being present if we need
             to speak again with a witness.
             Amber


146. In or around September 2019, Mr. Gerenis received a phone call

from a former Vice president of Operations for TCC, separated from the

company a few months before Mr. Gerenis’ termination.

147.    This person is under a signed separation agreement with The

Collier Companies and proceeded to warn Mr. Gerenis that the

allegations he is making are very serious and involve powerful people and

their livelihood and that it would be in Mr. Gerenis’ best interest to

refrain from pursuing the claims any further.

148. The former VP told Mr. Gerenis that they would hate to see him

being a vengeful person and not to do or say anything from now on that

Mr. Gerenis would regret later. Mr. Gerenis responded that he was only

interested in speaking the truth.

126. In or around November 2019, Mr. Gerenis received a call from Mr.

Lindor.

149. Mr. Lindor told Mr. Gerenis that Mr. Still was furious and wanted

to remind Mr. Gerenis that he has connections and was a very powerful

man.

                                      32
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 33 of 54




150. Mr. Lindor stated that Mr. Still told him that Mr. Gerenis better be

careful because he is messing with well-connected people, which could be

very dangerous for Mr. Gerenis.

152. Lindor continued by saying Mr. Gerenis better watch his back. Mr.

Gerenis understood this information as a threat.

153. Defendant employed plaintiff.         Mr. Still was in a supervisory

position. Still had the authority to discipline Plaintiff. Still subjected

Plaintiff to unwelcome sexual harassment.

154.    Plaintiff’s sex (male) was a determining factor in Defendant’s

decision to terminate him.

155. This conduct also fits the pattern of policy or custom within the

Defendant corporation as Defendant knew Still engaged in this behavior,

re-hired him, and fired others who reported his conduct.

156. This unwelcome sexual conduct was sufficiently severe or pervasive

to alter employment terms and conditions and created an intimidating,

hostile and offensive work environment.

157. Defendant knowingly and willfully discriminated against Plaintiff

on the basis of his sex (male) in violation of the Civil Rights Act of 1964.

158. Plaintiff was damaged as a result.

                                      33
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 34 of 54




159. Additionally, he avers that Defendant’s unlawful and discriminatory

termination of his employment on account of his gender violates the

provisions of the laws of the state of Florida, Florida Civil Rights Act,

Florida Statutes § 760 et seq., justifying an award, inter alia, of back pay,

front pay, benefits punitive and compensatory damages against

Defendant.

160.      Plaintiff was terminated after complaining about sexual

harassment.

161. The employer failed the Plaintiff as it knew or should have known

because of the harasser’s employment record of sexual harassment and

subsequent termination for it and additionally the presence of additional

complaining employees.

162.    The company failed to establish effective sexual harassment

complaint and response policies at the expense of Plaintiff and multiple

other employees.

163. Defendant failed to enforce sexual harassment training.

164.     Defendant failed to take prompt, appropriate action when

confronted with a valid complaint.




                                      34
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 35 of 54




165. The harassment occurred by a supervisor, vice president and 4th

most powerful in the organization underneath only the owner, CEO and

COO.

                   COUNT II: SEX DISCRIMINATION

166. Plaintiff reavers and incorporates by reference all of the allegations

set forth in paragraphs 32 through 152 herein.

167. Defendant employed plaintiff.         Mr. Still was in a supervisory

position. Still had the ability to discipline Plaintiff.

168. Still subjected Plaintiff to unwelcome sexual harassment.

169.    Plaintiff’s sex (male) was a determining factor in Defendant’s

decision to terminate him. This conduct also fits the pattern of policy or

custom within the Defendant corporation as Defendant knew Still

engaged in this behavior, re-hired him, and fired others who reported his

conduct.

170. This unwelcome sexual conduct was sufficiently severe or pervasive

to alter employment terms and conditions and created an intimidating,

hostile and offensive work environment.




                                      35
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 36 of 54




171. Defendant knowingly and willfully discriminated against Plaintiff

on the basis of his sex (male) in violation of the Civil Rights Act of 1964.

Plaintiff was damaged as a result.          Additionally, he avers that

Defendant’s unlawful and discriminatory constructive termination of his

employment on account of his gender violates the provisions of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 20003 et seq., justifying an

award, inter alia, of back pay, front pay, benefits and punitive and

compensatory damages against Defendant.

                      COUNT III: RETALIATION

172. Plaintiff realleges and incorporates in this Count III Paragraphs 32

through 1152.

173. This is a cause of action for retaliation under the Civil Rights Act of

1964, 42 U.S.C. 2000e et seq.

174. Plaintiff engaged in statutorily protected activities or opposition as

described above.

176. He suffered adverse employment actions. These included being

terminated from his employment and having his residential lease

rescinded.


                                     36
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 37 of 54




177. The causal link between these events is demonstrated, at least in

part, by the close proximity in time between events.

178. But-for the discrimination and retaliation by Defendant’s agents

toward Plaintiff, he would be employed by Defendant.

179. Defendant’s refusal to accommodate Plaintiff to his proper position

was in retaliation against Plaintiff.

                  COUNT IV: NEGLIGENT RETENTION

180. Plaintiff alleges and incorporates in this Count IV paragraphs 32

through 152.

181. Defendant company owed a duty to its employees to prevent their

supervisor and vice president from harming their employees.

182. Defendant company was aware that its managerial and supervisory

vice president harassed and discriminated against Plaintiff on the basis

of his sex (male), sex (sexual orientation) and his actions in opposing the

sexually charged work environment.

183. The defendant company breached its duty by failing to supervise its

employees to prevent such harassment and discrimination.

184. Defendant failed to exercise reasonable care to prevent and correct

workplace harassment by not enforcing sexual harassment training and
                                        37
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 38 of 54




empowering a vice president with a known record of sexual harassment

and misconduct.

185. During Michael J. Still's employment, Defendant became aware of

problems with this employee, namely discrimination against gay and

heterosexual men, that indicated his unfitness.        They fired him in

approximately 2012 essentially for this specific cause and re-hired him a

few years later at a higher position and placed him in the supervision of

Plaintiff, who had reported his misconduct in 2012 and did not know he

would be placed under Still’s supervision when Plaintiff agreed to return

to Defendant’s employment.

186. Defendant had a duty to supervise its employee adequately.

187. Defendant failed to take further action, such as discharge. By

failing to do so, Defendant breached its duty to Plaintiff. This negligence

caused Plaintiff’s damages.

188. There has been physical injury to Plaintiff as a result.

189. See Metropolitan Dade County v. Martino, 710 So.2d 20 (Fla. 3d

D.C.A. 1998), Watson v. City of Hialeah, 552 So.2d 1146 (Fla. 3d D.C.A.

1989) and Harrison v. Edison Bros. Apparel Stores, Inc. 724 F. Supp. 185,

1190 (M.D.N.C. 1989).

                                    38
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 39 of 54



                 COUNT V: NEGLIGENT SUPERVISION

190.    In June 2018, after starting in his new position in Human

Resources, Mr. Gerenis became aware that Michael J. Still was re-hired

by Defendant in fall 2017 against Dianna Miner's (President) advice in a

leadership role as a vice president of Operations.

191. Still would later go on to become promoted to senior vice president

of operations, making him fourth in command behind only the owner

(Nathan Collier), then CEO (James Andrew Hogshead) and then COO

(Jennifer Clince).

192. In August 2018, Mr. Gerenis began to suffer from flashbacks and

emotional distress surrounding the incident with Mr. Still in his vehicle

and continued sexually charged behavior.

193. In September 2018, Mr. Gerenis began to suffer from not being able

to sleep while at home, being on edge and dealing with increased anxiety

due to Mr. Still.

194. Mr. Gerenis began to experience bladder control issues and with the

closest Men’s restroom being near Mr. Still’s office.




                                      39
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 40 of 54




195. Mr. Still would pick on and taunt Mr. Gerenis for his frequent

bathroom trips. Mr. Gerenis would suffer additional anxiety with having

to use that restroom and would often find alternative bathrooms.

196. Mr. Gerenis attended mental health therapy sessions paid for by

The Collier Companies and approved by VP of HR Elizabeth Guynn and

VP of Operations Michael Still.

197.    In or around October 2018, Mr. Gerenis submitted his first

quarterly review in his role as Human Resources Trainer. According to

statistics approved by Elizabeth Guynn, vice president of operations, Mr.

Gerenis taught 25 training classes, trained 529 team members and

developed four new training classes to be taught company-wide while

enforcing Fair Housing Training and Sexual Harassment Training.

198. In or around Early October 2018, Mr. Still is promoted to senior vice

president of Operations. Mr. Still was now the 4th most powerful person

in the company behind only the owner Nathan Collier, CEO Andy

Hogshead (Former CEO) and COO Jennifer Clince (Now CEO).

199. In October 2018, Mr. Gerenis obtained industry certification as an

Advanced Facilitator and Training. A three-day course designed to make

you a better facilitator, trainer and presenter.


                                      40
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 41 of 54




200. In or around December 2018, Mr. Gerenis submitted his second

quarterly review in his role as Human Resources Trainer. According to

statistics approved by Elizabeth Guynn, vice president of operations, Mr.

Gerenis taught 42 training classes, trained 315 team members,

developed a new training class, orchestrated and negotiated a new

training contract.

201. Mr. Gerenis met with Ms. Elizabeth Guynn to inform her that the

company was failing to comply with Fair Housing and Sexual

Harassment training, and based on records with Grace Hill, the company

had been failing for years before Mr. Gerenis assuming the training role.

202.    Mr. Gerenis printed a report that showed that the company

executives were consistently non-compliant, with some refusing to take

the training after being approached by Mr. Gerenis and re-assigned the

training, this included Mr. Michael J. Still, Jennifer Clince and a

majority of the executive team members.

203. Mr. Gerenis recommended the company end their contract with

GraceHill and launch with Edge2Learn, a competitor, which would allow

the company to do a complete training overhaul all at once while

experiencing a 25% reduction in expenses.


                                      41
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 42 of 54




204.     Mr. Gerenis notified Ms. Jennifer Clince and requested her

signature on the contract and approval of the new training rollout with a

deadline for all employees to complete Fair Housing and Sexual

Harassment training as soon as possible.

205. Mrs. Clince signed the contract, and Mr. Gerenis set up the entire

company and sends reminders about the mandatory deadline for all

supervisors to become compliant by the end of January 2019.

206. In December 2018, Mr. Gerenis made history as the first person in

the North Central Florida Apartment Association's history to win the

Corporate Support Staff Person of the Year award twice for his work at

the Collier Companies. First in 2016 and then in 2018. Their peers

nominate nominees, and a group of industry leaders selects the winner.

207. In January 2019, Mr. Gerenis began the new year with company-

wide reminders to all employees across all states about Fair Housing

compliance and Sexual Harassment training. 186. Mr. Gerenis assigned

all 450+ team members both trainings but assigned a Supervisory

version of sexual harassment training to all executives and management-

level employees.




                                      42
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 43 of 54




208. Mr. Gerenis sent many e-mail reminders regarding fair housing and

sexual harassment training. Mr. Gerenis also noted the executives who

refused to take the sexual harassment training as they didn’t believe it

applied to them, including Mr. Michael J. Still, Elizabeth Guynn,

Jennifer Clince and many other executives.

209. His superiors did not empower Mr. Gerenis to reprimand any team

members found not to comply.

210.    Mr. Gerenis provided reports, reported on non-compliant team

members and personally had meetings with the Chief Operating Officer

Jennifer Clince, vice president of human resources Elizabeth Guynn and

vice president of Operations Michael J. Still about the importance of the

sexual harassment training and the need to stay compliant.

211. In January 2019, Mr. Gerenis met with Ms. Elizabeth Guynn about

fair housing and sexual harassment training. Plaintiff reminded her of

her access to pull the reports and of her noncompliance as well.

212. Ms. Guynn reminded Mr. Gerenis that he need not tell her what she

needs to do.




                                      43
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 44 of 54




213. Mr. Gerenis informed Ms. Guynn of Mr. Still’s noncompliance with

sexual harassment training and his refusal to comply. Ms. Guynn

indicated that the executives were capable of handling themselves.

214. Mr. Lindor made a statement to Mr. Gerenis that he told Mr. Still

that this leasing specialist looked up to him as a gay man and that after

that, Mr. Lindor witnessed Mr. Still arrive unexpectedly at Gainesville

Place the next day to speak with this leasing specialist.

215. In this same conversation, Mr. Lindor informed Mr. Gerenis that

Mr. Still had expressed that he was angry and hurt that Mr. Gerenis and

his partner would not engage in sexual relations with him.

216. In or around April 2019, Mr. Gerenis had another meeting with Ms.

Elizabeth Guynn about sexual harassment training.

217. Notified that Ms. Guynn, Michael Still, Jennifer Clince and other

executives were not compliant with sexual harassment training still and

that Mr. Gerenis had assigned the Supervisor version of sexual

harassment training.

218. Mr. Gerenis reminded Ms. Guynn that all executives have access to

these records and must stay compliant with the training's Supervisor

version.


                                    44
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 45 of 54




219. In or around April 2019, Mr. Gerenis had another meeting with

Michael Still about sexual harassment training.

210. Mr. Still refused to take the training and told Mr. Gerenis it didn’t

matter whether he assigned it to him.

211. Today, Plaintiff in trauma therapy and other therapy to address the

incidents of sexual harassment and assault.

212. Defendant owed a duty to its employees to prevent their supervisor

and vice president from harming their employees.

213. Defendant was aware that its managerial and supervisory vice

president harassed and discriminated against Plaintiff on the basis of his

sex (male), sex (sexual orientation) and his actions in opposing the

sexually charged work environment.

214. Defendant breached its duty by failing to supervise its employees to

prevent such harassment and discrimination.

215. Defendant failed to exercise reasonable care to prevent and correct

workplace harassment by not enforcing sexual harassment training and

empowering the vice president with a known record of sexual harassment

and misconduct.




                                    45
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 46 of 54




216. Due to the battery suffered, there have been lost wages and physical

injury and impact upon Plaintiff.

                  COUNT VI: NEGLIGENT HIRING

217. Plaintiff alleges and incorporates in this Count VI paragraphs 190

through 211.

218. Defendant owed a duty to its employees to prevent their supervisor

and Vice president (Still) from harming their employees.

219. Defendant was aware that its managerial and supervisory Vice

president (Still) harassed and discriminated against Plaintiff on the basis

of his sex (male), sex (sexual orientation) and his actions in opposing the

sexually charged work environment.

220. Defendant breached its duty by failing to supervise its employees to

prevent such harassment and discrimination.

221. Defendant failed to exercise reasonable care to prevent and correct

workplace harassment by not enforcing sexual harassment training and

empowering Still with a known record of sexual harassment and

misconduct at their same company during a previous employment tenure

for which he was fired for sexual harassment.




                                    46
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 47 of 54




222. Due to the battery suffered, there have been lost wages and physical

injury and impact upon Plaintiff.

                          COUNT VII: BATTERY

223. Plaintiff alleges and incorporates in this Count VI paragraphs 32

through 152.

224.     On numerous occasions, Michael J. Still, vice president,

intentionally made unauthorized and uninvited physical conduct of a

sexual nature through force and verbal threat.

225. Still engaged in unwelcome sexual contact by genital manipulation,

forced genital groping and anal manipulation.

226. The conduct escalated over time and on one occasion in front of

another employee.

227.    Still made intentional and unlawful threats of harmful and

offensive sexual contact that escalated into Still acting on those threats.

228. Still, on multiple occasions, forcibly restrained Plaintiff through

confinement and threat of force and without lawful authority to do so.

  COUNT VIII: INTENTIONAL INFLICTION OF EMOTIONAL

                                 DISTRESS




                                      47
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 48 of 54




229. Plaintiff repeats and realleges by reference to each allegation in

Paragraphs 190 through 211 and incorporates the same herein as though

fully set forth.

230. Beginning in approximately 2018 and continuing after that,

Defendant knew or reasonably should have known that Michael J. Still

was engaging in the unlawful behavior described hereinabove.

231. At all times material herein, Defendant knew or reasonably should

have known, that the conduct, acts, and failures to act of all other

supervisors, agents, and employees described hereinabove violated

Plaintiff’s rights under federal and Florida state and municipal statutes,

codes and ordinances.

232. At all times material herein, Defendant, knew or reasonably should

have known, that the incidents, conduct, acts, and failures to act

described hereinabove, would and did proximately result in emotional

distress to Plaintiff, including, but not limited to, loss of sleep, anxiety,

tension, depression, and humiliation.

233. At all times material herein Defendant, knew, or in the exercise of

reasonable care should have known, that unless Defendant, intervened


                                     48
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 49 of 54




to protect Plaintiff, and to supervise adequately, prohibit, control,

regulate, discipline, and otherwise penalize the conduct, acts, and

failures to act, of Michael J. Still as alleged hereinabove, said conduct,

acts, and failures to act would continue, thereby subjecting Plaintiff to

personal injury and emotional distress.

234. Defendant, knew, or in the exercise of reasonable care should have

known, that unless Defendant intervened to protect Plaintiff, and to

supervise, prohibit adequately, control, regulate, discipline, and

otherwise penalize the conduct, acts, and failures to act of Michael J. Still

as described herein, Defendants' failure to so protect, supervise, and

intervene would have the effect of encouraging, ratifying, condoning,

exacerbating, increasing and worsening said conduct, acts, and failures

to act.

235. At all times material herein, Defendant, and each of them, had the

power, ability, authority, and duty to so intervene, supervise, prohibit,

control, regulate, discipline, and penalize the conduct of Michael J. Still

as described hereinabove.

236. Despite said knowledge, power, and duty, the Defendant negligently

failed to act to prevent, supervise, prohibit, control, regulate, discipline,
                                     49
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 50 of 54




and penalize such conduct, acts, and failures to act, or to otherwise

protect Plaintiff.

237. As a direct and proximate result of the failure of Defendant to

protect Plaintiff, and to adequately supervise, prohibit, control, regulate,

discipline, and otherwise penalize the conduct, acts, and failures to act of

Michael J. Still as alleged hereinabove, said conduct, acts, and failures to

act were perceived by them as and had the effect of, ratifying,

encouraging, condoning, exacerbating, increasing, and worsening said

conduct, acts, and failures to act.

238. At all times material herein, the failure of Defendant, to protect

Plaintiff, and to adequately supervise, prohibit, control, regulate,

discipline, and otherwise penalize the conduct, acts, and failures to act of

Michael J. Still violated Plaintiff’s rights under federal, Florida, and

municipal statutes, codes and ordinances.

239. As a direct and proximate result of Defendants' actions, Plaintiff

has suffered and will continue to suffer pain and suffering, and extreme

and severe mental anguish and emotional distress; he has incurred and

will    continue     to   incur   medical   expenses   for   treatment     by

psychotherapists and other health professionals, and for other incidental
                                      50
       Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 51 of 54




expenses; and he has suffered and will continue to suffer a loss of

earnings and other employment benefits and job opportunities.

240. Plaintiff is thereby entitled to general and compensatory damages

in amounts to be proven at trial.

241.         Defendant’s conduct as described herein was malicious and

oppressive and done with a conscious disregard of Plaintiff's rights.

Defendant, through its officers, managing agents and supervisors,

authorized, condoned and ratified the unlawful conduct of Defendant in

this action. Consequently, Plaintiff is entitled to punitive damages from

Defendant.

                                 DAMAGES



242. As a direct and proximate consequence of Defendant’s unlawful and

discriminatory employment policies and practices, Plaintiff has suffered

a loss of income, including, but not limited to, past and future wages,

benefits, expenses, payment for insurance and various other expenses,

punitive damages, pain and suffering and compensatory damages, all to

be specified at trial.

                             INJUNCTIVE RELIEF
                                      51
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 52 of 54




243. Plaintiff restates, realleges, reavers and hereby incorporates by

reference all allegations of paragraphs 11 through 51, inclusive, herein.

Additionally, Plaintiff alleges that Defendant’s discriminatory actions

herein must be enjoined by this Court in order to force Defendant to

comply with the law. It is suggested that the injunction be specific in

enjoining Defendant and its employees, agents and representatives.

                             PRAYER FOR RELIEF
   WHEREFORE Plaintiff respectfully prays for judgment against

Defendant as follows:

   For a money judgment representing compensatory damages, including

lost wages, past and future wages, all other sums of money, including all

benefits and any other employment benefits together with interest on

said amounts, in addition to tort damages;

   For a      money judgment representing damages for Defendant’s

willful violations of law;

   For a money judgment representing prejudgment interest, if

applicable;




                                    52
     Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 53 of 54




  Reinstatement and restoration of benefits upon conditions that

Plaintiff and supervisors be enjoined to comply with the law.

  That this Court retain jurisdiction over this action until Defendant

has fully complied with the orders of this Court, and that this Court

require Defendant to file all reports necessary and to supervise

compliance with the law that all matters related hereto be done in

conformance with the applicable provisions;

  For lost monies and damages pertaining to out-of-pocket expenses,

primarily related to, but not limited to, medical expenses, and loss of

retirement benefits;

  For suit costs, including an award for reasonable attorney’s fees,

expert fees, and for such other and further relief as may be just and

proper.

                            JURY DEMAND

     Plaintiff herein demands a trial by jury of all issues in this action

pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.

     Dated this 15th day of February 2021.




                                    53
Case 1:21-cv-00020-RH-GRJ Document 1 Filed 02/15/21 Page 54 of 54




                                            _______________________
                                          Kevin F. Sanderson, Esq.
                                           Florida Bar No. 0598488
                                     Kevin F. Sanderson, Chartered
                                                7717 Holiday Drive
                                            Sarasota, Florida 34321
                                                Tel: (941) 444-1548
                                                Fax: (941) 924-0086
                                            kevin@srqattorney.com
                                          Lead Counsel for Plaintiff




                               54
